El Juez Asociado Señor Wolf
emitió la opinión del tribunal.
Andrés Avelino Correa Laugart fué acusado del delito de extorsión ante la Corte de Distrito de San Juan. Su caso fué llamado el 13 de diciembre de 1938, él se declaró culpable y la corte lo sentenció a un año de presidio con trabajos for-zados. El acusado no estuvo representado por abogado durante la vista y no hallamos que él renunciara ese derecho.
*796En apelación se señalan los dos errores siguientes:
“1. La corte a quo cometió error al dictar sentencia condenando al acusado por la comisión del delito de extorsión, toda vez que la acusación formulada por el fiscal no imputa al acusado el expresado delito.
“2. La Iíon. Corte sentenciadora cometió error manifiesto y ac-tuó sin jurisdicción al condenar al acusado en este caso a virtud de que el acusado no fué advertido de su derecho a consultar y a estar representado por abogado.”
El fiscal está enteramente de acuerdo con el segundo seña-lamiento de error y conviene con una de las razones alega-das por el acusado sobre la insuficiencia de la acusación.
En un número de casos, siguiendo la opinión de Johnson v. Zerbst, 304 U. S. 458, liemos resuelto que cuando un caso es juzgado sin abogado, el acusado tiene derecho por lo menos a un nuevo juicio. Los siguientes casos son aplicables a los principios que rigen la posición del acusado: Pueblo v. Rodríguez (a) Garufa, Núm. 7618; Andino v. Corte de Distrito, Certiorari Núm. 1172; Pueblo v. Rosario Matta, Núm. 7550; Hernández Laureano v. Lugo, Núm. 114, Hábeas Corpus, ante, pág. 416, Pueblo v. Rivera, decidido en abril 14, 1939 (ante, pág. 611.)
La acusación en este caso lee esencialmente así:
“El referido Andrés Avelino Correa y Laugart, allá para el día 12 de diciembre de 1938 y en la municipalidad de San Juan, P. R., que forma parte del distrito judicial del mismo nombre, ilegal, vo-luntaria y maliciosamente y habiendo amenazado a Matilde Berrios con publicar en un periódico de .San Juan, hechos denigrantes que afectaban a su reputación, obtuvo de la referida Matilde Berrios que le entregara mediante dicha amenaza la suma de veinte dollars.”
Las supuestas deficiencias de la misma fueron las siguien-tes :
“(a) Que la persona dueña de la propiedad objeto del delito de extorsión se desprendió de la misma con su consentimiento, obtenido éste como consecuencia de la fuerza o del temor.
“(ó) Que los hechos denigrantes que el acusado amenazó con pu-blicar en el periódico fueran secretos.
“(o) En qué consisten los supuestos hechos denigrantes.
*797El fiscal está de acuerdo en que la acusación es insufi-ciente por el fundamento (a), pero no vemos muy claramente que las palabras “obtuvo de la referida Matilde Berrios que le entregara mediante dicha amenaza la suma de veinte dollars,” no imputen que la propiedad fue obtenida con el consentimiento de la víctima, mediante el uso ilegal de fuerza o temor o so color de. autoridad oficial. Para citas nos remi-timos a los alegatos de ambas partes. Podría suceder que se nos convenciera de lo contrario, mas ,no creemos prudente resolver definitivamente la cuestión puesto que la excepción perentoria a la acusación debe discutirse en primera instan-cia ante la corte de distrito estando un abogado presente.

Por tanto, siguiendo los precedentes citados, la sentencia debe ser revocada y devuelto el caso para ulteriores procedi-mientos no inconsistentes con esta opinión.